CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Tax Exempt Income Fund: We consent to the use of our report, dated November 17, 2011, with respect to the financial statements included herein, on the Putnam Tax Exempt Income Fund , and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 24, 2012
